Citation Nr: 0802898	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  07-17 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee condition.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from September 1985 to 
January 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the benefit 
sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A remand is necessary in this case so that a VA examination 
can be scheduled.

Service medical records show that the veteran was seen for 
complaints of left knee pain in September 1987.  At his July 
2007 Travel Board hearing, the veteran testified that in 2004 
he experienced cracking sounds in his left knee and left knee 
pain until his separation from service.  The veteran contends 
that his left knee condition is related to his strenuous and 
repetitive duties in service.

The veteran has not had a VA examination to determine the 
nature and etiology of his left knee condition.  Therefore, 
further development of the medical record is necessary with 
regard to this issue.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA examination.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with 
the examination.  All indicated special 
studies and tests should be accomplished.  

The report of the examination should note 
all abnormal left knee pathology. The 
examiner should provide an opinion as to 
whether it is as least as likely as not 
that any current left knee condition had 
its onset in service or is otherwise 
related to service, to include the 
physical demands experienced by the 
veteran in carrying out his military 
duties.

2.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit is not granted, the 
veteran should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
future review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).


_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



